DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 the closest available prior art (US 2017/0237928 A1 to Kusano) discloses, a light detecting device (500) (paragraph 159), comprising: a pixel array section (502) in which unit pixels each having a photoelectric conversion section are disposed (paragraph 161); and an AD converter (Fig. 1), wherein the AD converter includes a pulse generation circuit (121) connected to an output signal of a comparator (Fig. 1 and paragraph 51) and performs arithmetic operation of the output signal and generates a delay signal to generate a pulse signal (Fig. 1 and paragraph 52), and a latch circuit (122) that latches a data code using the pulse signal generated by the pulse generation circuit (paragraph 52-53).  Additionally, it is well known in the art to provide an AD converter for each of the unit pixels and to provide circuitry for an image sensor across multiple substrates.
However, the prior art does not teach or fairly suggest the light detecting device as discussed above comprising: a first substrate that includes four pixels and a first part of a comparison circuit, wherein the first part of the comparison circuit is coupled to the four pixels; a second substrate laminated to the first substrate, wherein the second substrate includes a second part of the comparison circuit, and the second part of the comparison circuit is coupled to the first part of the comparison circuit; and an AD converter that includes the first part of the comparison circuit and the second part of the comparison circuit, wherein the AD converter is shared by the four pixels, and the AD converter further includes: a pulse generation circuit configured to: feed back a delay signal to a comparator circuit, wherein the delay signal represents an output signal of the comparison circuit with a specific delay; and generate a pulse signal.
Claim 9 is allowable for similar reasons as claim 1 above.
Claims 2-8 are allowable for at least the reason that they depend from claim 1 which is allowable as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,082,654 is the issued patent for parent application 16/475,290.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

May 18, 2022